DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ursella (EP2193830A1), Kennis (WO2006/003345A1) and QVCtv (https://youtube.com/ watch?v=y6JFSfyL6j8).  Ursella discloses a construction toy kit (Fig. 21) having a plurality of wooden components (paragraph 23) that include a plurality of popsicle sticks of a first length (Fig. 6), a plurality of popsicle sticks of a second smaller length (Fig. 5), a plurality of wooden dowels (20, paragraph 34), a plurality of wooden objects (Figs. 2A & 15), a plurality of wooden circular wheels (Fig. 14) and a plurality of wooden flower shaped elements (Fig. 12) for making structures (Fig. 21) that could include a wagon or sleigh with sled.  Ursella discloses the basic inventive concept with the exception of the kit further including wooden figures and animals, a step-by-step instructional image guide, sandpaper, a paint brush, paint, glue and a varnish.  Kennis discloses a toy construction kit with components for making structures that is further configured to include accessories such as varnishes, paints and animal and character figurines (page 6 lines 18-24).  It would have been obvious to one of ordinary skill in the art from the teaching of Kennis to modify the kit of Ursella to include accessories such as varnishes, paints and figurines for the predictable result of providing enhanced visual appeal and realism to the structures created.  In regard to the character and animal figures being made of wood, the examiner notes that using known materials suitable for the intended use has been held to be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  QVCtv discloses a toy construction kit for creating wooden structures that includes wooden components intended to be sanded, sandpaper (2:12), a paint brush (2:27), a step-by-step instructional image guide (3:33) and a glue or adhesive provided in the form of adhesive stickers (2:22).  It would have been obvious to one of ordinary skill in the art to configure the construction kit of Ursella and Kennis with the components taught by QVCtv for the predictable result of providing elements that enable more creativity and personalization in the creation of structures that further aids in teaching woodworking skills to provide an enhanced educational component.  In regard to the instructions, the examiner further notes that printed matter need not be given patentable weight where in merely conveys a message or meaning to a human reader.  See In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 and Gulack, 703 F.2d at 1386, 217 USPQ at 404.
Claim(s) 3-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ursella, Kennis and QVCtv as set forth above and further in view of Wade (2022261).  Ursella, Kennis and QVCtv disclose the basic inventive concept with the exception of including wooden connecting pins with spring-loaded jaws.  Wade discloses a construction kit that includes connection pins (18) with spring-loaded jaws (Fig. 5) for forming structures (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Wade to include spring-loaded connecting pins for the predictable result of providing enhanced versatility in the creation of structures by increasing the connection possibilities.  In regard to the connecting pins being made of wood, the examiner notes that using known materials suitable for the intended use has been held to be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 4740188, 3748778, 1649135, 1242273 and 1182055; patent publications 2007/0044700, 2006/0134391 and 2003/0224690 and Foreign filing CN202010439U.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711